                                          Case 3:20-cv-01539-MMC Document 28 Filed 04/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     I.C., A MINOR, BY AND THROUGH HIS                 Case No. 20-cv-01539-HSG
                                         NATURAL PARENT, NASIM
                                   8     CHAUDHRI, et al.,                                 ORDER OF RECUSAL
                                   9                    Plaintiffs,

                                  10             v.

                                  11     ZYNGA, INC.,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          TO ALL PARTIES AND COUNSEL OF RECORD:
                                  15          I, the undersigned judge of the court, finding myself disqualified in the above-entitled
                                  16   action, hereby recuse myself from this case and request that the case be reassigned pursuant to the
                                  17   Assignment Plan.
                                  18          All pending dates of motions, pretrial conferences and trial are hereby vacated and will be
                                  19   reset by the newly assigned judge.
                                  20

                                  21          IT IS SO ORDERED.
                                  22   Dated: 4/20/2020
                                  23                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
